It is well settled that one claiming exemption from taxation must bring his case clearly within the provisions of the Constitution and statute providing for such exemption, strictly construed. State v. Tuscaloosa Cotton Seed Oil Co., 208 Ala. 610,95 So. 52; State ex rel. Smith, Atty. Gen., v. Elba Bank Trust Co., 18 Ala. App. 253, 91 So. 917; Ex parte Elba Bank Trust Company, 207 Ala. 711, 91 So. 922; Barnes, Sheriff, v. Jones, 139 Miss. 675, 103 So. 773, 43 A.L.R. 673.
The majority opinion ignores the settled rule of construction, and sustains the exemption under section 3022 of the Code of 1923, which provides: "The following property and persons shall be exempt from ad valorem taxation and noneother: * * * (2) All property, real or personal, used exclusively for hospital purposes, to the amount of twenty thousand dollars, where such hospitals maintain wards forcharity patients and give treatment to such patients, provided that the treatment of charity patients constitutes at least fifteen per cent. of the business of such hospital," taking as the basis of the exemption the gross income as disclosed by charges on the books for treatment of all patients over a term of five years, and treating bad or uncollectible charges as charity. (Italics supplied.)
My judgment is, that the clear meaning of the quoted provision is that the hospital must maintain wards for the treatment of charity patients, where they are treated free of charge, and the percentage must be calculated on a per capita basis. In other words, 15 per cent. of the patients treated must be treated wholly without charge or cost to such patients.
Moreover, if the basis for the exemption set up by the majority opinion is correct, the exemption should be calculated for each tax year. If the calculation can be based on a five-year period, then, of course, it may be based on any number of years, with the result that most any institution may escape taxation.
There is evidence going to show that the property was not used "exclusively" for hospital purposes, and this evidence was sufficient to justify the court in refusing the affirmative charge. *Page 258